Exhibit 10.67

 

AMENDED AND RESTATED

 

CHANGE-IN-CONTROL AGREEMENT

 

This AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (“the Agreement”) by and
between INVITROGEN CORPORATION, a Delaware Corporation (the “Company”), and
Daryl J. Faulkner (the “Executive”), dated as of the 16th day of October 2003.

 

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below).

 

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.

 

WHEREAS, the Executive and the Company have previously entered into a Change in
Control Agreement effective as of 31st day of May 2002 (the “Predecessor
Agreement”).

 

WHEREAS, the Board has determined that certain changes should be made to the
Predecessor Agreement to better achieve the objectives enumerated above for the
benefit of the Company and its shareholders, and the Executive has agreed to
such changes.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
hereby agree as follows:

 

1. Certain Definitions

 

(a) The “Effective Date” shall be the first date during the “Change in Control
Period” (as defined in Section l(b)) on which a Change in Control occurs;
provided that the Executive is employed on that date. Anything in this Agreement
to the contrary notwithstanding, if the Executive’s employment with the Company
is terminated or the Executive ceases to be an officer of the Company prior to
the date on which a Change in Control occurs, and it is reasonably demonstrated
by the Executive that such termination of employment or cessation of status as
an officer (i) was at the request of a third party who has taken steps
reasonably calculated to effect the Change in Control or (ii) otherwise arose in
connection with or anticipation of the Change in

 



--------------------------------------------------------------------------------

Control, then for all purposes of this Agreement the “Effective Date” shall mean
the date immediately prior to the date of such termination of employment or
cessation of status as an officer.

 

(b) The “Change in Control Period” is the period commencing on the date hereof
and ending on the second anniversary of such date, provided, however, that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof is
hereinafter referred to as the “Renewal Date”), the Change in Control Period
shall be automatically extended so as to terminate two years from such Renewal
Date, unless at least 60 days prior to the Renewal Date the Company shall give
written notice to the Executive that the Change in Control Period shall not be
so extended.

 

2. Change in Control. For the purpose of this Agreement:

 

(a) a “Change in Control” shall mean:

 

(i) Any acquisition or series of acquisitions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 50% or more of either the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”), provided, however, that (A) any acquisition by the Company, or any
of its subsidiaries, (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, or (C) any acquisition or series of acquisitions which results in
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) acquiring beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of more than 50% of the Outstanding
Company Common Stock and while such a beneficial owner such individual, entity
or group does not exercise the voting power of his, her or its Outstanding
Company Common Stock or otherwise exercise control with respect to any matter
concerning or affecting the Company and promptly sells, transfers, assigns or
otherwise disposes of that number of shares of Outstanding Company Common Stock
necessary to reduce his, her or its beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of the Outstanding Company Common Stock to
below 50%, as the case may be, shall not constitute a Change in Control; or

 

(ii) Individuals who as of April 27, 2001, constitute the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors of the Company, provided that any
individual becoming a director subsequent to April 27, 2001, whose election, or
nomination for election, by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest (as such
terms

 

-2-



--------------------------------------------------------------------------------

are used in Rule 14a-11 of the Regulation 14A promulgated under the Exchange
Act) relating to the election of directors of the Company; or

 

(iii) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, or of the sale or other disposition of all or
substantially all of the assets of the Company, or of a reorganization, merger
or consolidation of the Company, in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation.

 

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
for the period commencing on the Effective Date and ending at the end of the
24th month following the Effective Date (the “Employment Period”).

 

4. Terms of Employment

 

(a) Position and Duties.

 

(i) During the Employment Period, (A) the Executive’s position, authority,
duties and responsibilities shall not be substantially diminished from the most
significant of those held, exercised and assigned at any time during the 90-day
period immediately preceding the Effective Date and (B) the Executive’s services
shall be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 50 miles from
such location.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not

 

-3-



--------------------------------------------------------------------------------

thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to the highest annualized (for any year with respect to
which the Executive has been employed by the Company for less than twelve full
months) base salary paid or payable to the Executive by the Company and its
affiliated companies in respect of the three years immediately preceding the
Effective Date. During the Employment Period, the Annual Base Salary shall be
reviewed at least annually and shall be increased at any time and from time to
time as shall be substantially consistent with increases in base salary
generally awarded in the ordinary course of business to other peer executives of
the Company and its affiliated companies. Any increase in Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. Annual Base Salary shall not be reduced after any such increase
and the term Annual Base Salary as utilized in this Agreement shall refer to the
Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” includes any company controlled by, controlling or under
common control with the Company.

 

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year during the Employment Period, an annual bonus (the
“Annual Bonus”) in cash at least equal to the higher of either (A) the average
annualized (for any fiscal year consisting of less than twelve full months or
with respect to which the Executive has been employed by the Company for less
than twelve full months) Incentive Compensation Plan bonus paid, or payable but
for any deferral to the Executive by the Company and its affiliated companies
under the Company’s deferred compensation arrangements, in respect of the three
fiscal years or lesser number of fiscal years during which the Executive has
been employed by the Company immediately preceding the fiscal year in which the
Effective Date occurs, or (B) in the event the annual bonus under an Incentive
Compensation Plan is paid, or payable but for any deferral to the Executive by
the Company and its affiliated companies under the Company’s deferred
compensation arrangement, in respect of the fiscal year immediately preceding
the fiscal year in which the Effective Date occurs was based upon a formula,
guaranteed amount, or plan in which the Executive participated, then such Annual
Bonus shall be at least equal to the bonus which would be payable based on such
formula, guaranteed amount, or plan had the Executive’s participation therein
and level of participation remained in effect following the Effective Date. Each
such Annual Bonus shall be paid no later than the end of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus.

 

(iii) Incentive, Savings and Retirement Plans. In addition to Annual Base Salary
and Annual Bonus payable as hereinabove provided, the Executive shall be
entitled to participate during the Employment Period in all incentive (including
but not limited to long-term incentive bonus), savings and retirement plans,
practices, policies and programs generally applicable to other peer executives
of the Company and its affiliated companies, but in no event

 

-4-



--------------------------------------------------------------------------------

shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities), savings opportunities and retirement benefits
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its affiliated companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 90-day period immediately preceding the Effective Date.

 

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent generally applicable to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide benefits which
are less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive and/or the
Executive’s family at any time during the 90-day period immediately preceding
the Effective Date.

 

(v) Business Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the most favorable policies,
practices and procedures of the Company and its affiliated companies in effect
for the Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter generally with respect to other peer executives of the Company and
its affiliated companies.

 

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect at any time thereafter generally with respect to other peer executives of
the Company and its affiliated companies.

 

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, at least
equal to the most favorable of the foregoing provided to the Executive by the
Company and its affiliated companies at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided at any time thereafter generally with respect to other peer
executives of the Company and its affiliated companies.

 

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the

 

-5-



--------------------------------------------------------------------------------

Executive, as in effect at any time thereafter generally with respect to other
peer executives of the Company and its affiliated companies.

 

5. Termination of Employment

 

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability (as defined below) of the
Executive has occurred during the Employment Period, it may give to the
Executive written notice in accordance with Section 15(b) of this Agreement of
its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” means the absence of the Executive from
the Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

 

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for “Cause” only in accordance with the provisions set forth
herein.

 

(i) For purposes of this Agreement, “Cause” means (A) repeated violations by the
Executive of the Executive’s material responsibilities and material duties under
Section 4(a) of this Agreement which are demonstrably willful and deliberate on
the Executive’s part and which are not remedied in a reasonable period of time
after receipt of written notice from the Company, (B) commission of an
intentional act of fraud, embezzlement or theft by the Executive in connection
with the Executive’s duties or in the course of the Executive’s employment with
the Company or its affiliated companies, (C) violation of any law, regulation,
or rule applicable to the Company’s business or reputation, including, without
limitation securities laws, (D) causing intentional wrongful damage to property
of the Company or its affiliated companies, (E) intentionally and wrongfully
disclosing secret processes or confidential information of the Company or its
affiliated companies, (F) conviction of, or plea of nolo contendere to, a
felony, which conviction or plea materially harms the business or reputation of
the Company, or (G) participating, without the Company’s express written
consent, in the management of any business enterprise which engages in
substantial and direct competition with the Company or its affiliated companies,
provided that in the case of clauses (A) through (F), any such act or omission
shall have been materially harmful to the Company or its affiliated companies.

 

(ii) The Company may not terminate the Executive’s employment for Cause under
clause (C), (D), or (E) of such definition set forth above unless: (a) the
Company provides the Executive with written notice of its intent to terminate
the Executive’s employment for Cause, including a detailed description of the
specific reasons which form the basis for such consideration; (b) within thirty
(30) days after the date such notice is provided, the Executive

 

-6-



--------------------------------------------------------------------------------

shall have a reasonable opportunity to appear before the Board, with or without
legal representation, at the Executive’s election and at the Executive’s
expense, to present arguments and evidence on his own behalf to defend such act
or acts, or failure to act, and, if, as determined by the Board, such act or
failure to act is correctable, the Executive shall be given thirty (30) days
after such meeting to correct such act or failure to act; and (c) following
presentation to the Board as provided in clause (b) above or the Executive’s
failure to appear before the Board at a date and time specified in the notice
and, following expiration of the thirty (30) day period in which to correct such
acts or failures to act that the Board has determined are correctable, the
Executive may be terminated for Cause only if (1) the Board, by an affirmative
vote of a majority of its members (excluding the Executive and any other member
of the Board reasonably believed by the Board to be involved in the events
leading the Board to terminate the Executive for Cause), determines that the
acts or failures to act of the Executive specified in the notice occurred and
remained uncorrected, and the Executive’s employment should accordingly be
terminated for Cause; and (2) the Board provides the Executive with a written
determination setting forth in specific detail the basis of such termination of
employment which are consistent with the reasons set forth in the notice.

 

(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for “Good Reason.” For purposes of this
Agreement, “Good Reason” means

 

(i) a substantial diminution in the Executive’s position, authority, duties or
responsibilities as contemplated by Section 4(a) of this Agreement, excluding
non-substantial changes in title or office, and excluding any isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of written notice thereof given
by the Executive;

 

(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of written notice thereof given by the Executive;

 

(iii) the Company requiring the Executive to be based at any office or location
other than that described in Section 4(a)(i)(B) hereof or, requiring the
Executive to travel away from his or her office in the course of discharging
responsibilities or duties which is significantly more frequent (in terms of
either consecutive days or aggregate days in any calendar year) than was
required prior to the Change in Control;

 

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

(v) any failure by any successor to the Company to comply with and satisfy
Section 14(c) of this Agreement, provided that such successor has received at
least ten (10) days prior written notice from the Company or the Executive of
the requirements of Section 14(c) of this Agreement.

 

-7-



--------------------------------------------------------------------------------

For the purposes of this Section 5(c), any good faith determination of “Good
Reason” made by the Executive shall be conclusive.

 

(d) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by “Notice of Termination” to
the other party hereto given in accordance with Section 15(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than fifteen days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause, as the case may be, shall not waive any right
of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting such fact or circumstance in enforcing the Executive’s or
the Company’s rights hereunder.

 

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if the Executive’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination and (ii) if
the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as the case may be.

 

6. Obligations of the Company upon Termination

 

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than the following obligations: (i) payment of the Executive’s
Annual Base Salary through the Date of Termination to the extent not theretofore
paid, (ii) payment of the product of (x) the Annual Bonus and any long-term
incentive bonus paid, guaranteed to be paid, or payable but for any deferral
(and annualized for any fiscal year consisting of less than twelve full months
or for which the Executive has been employed for less than twelve full months)
to the Executive for the most recently completed fiscal year during the
Employment Period, and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365, (iii) payment of any compensation previously
deferred by the Executive (together with any accrued interest thereon) and not
yet paid by the Company and any accrued vacation pay not yet paid by the
Company, (iv) payment of any earned or guaranteed Annual Bonus, long-term
incentive bonus or other incentive compensation payments attributable to prior
fiscal years to the extent not theretofore paid, and (v) payment for any
substantiated business and relocation expenses incurred by the Executive to the
extent not theretofore reimbursed (the amounts described in clauses (i) through
(v) above are hereafter referred to as “Accrued Obligations”). All Accrued
Obligations

 

-8-



--------------------------------------------------------------------------------

shall be paid to the Executive’s estate or beneficiary, as applicable, at the
option of the Company, either (x) in a lump sum in cash within 30 days of the
Date of Termination or (y) in twelve equal consecutive monthly installments,
with the first installment to be paid within 30 days of the Date of Termination.
Anything in this Agreement to the contrary notwithstanding, the Executive’s
family shall be entitled to receive benefits at least equal to the most
favorable benefits provided generally by the Company and any of its affiliated
companies to surviving families of peer executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to family death benefits, if any, as in effect generally with respect to other
peer executives and their families at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family as in effect on the date of the Executive’s death
generally with respect to other peer executives of the Company and its
affiliated companies and their families.

 

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations. All Accrued Obligations shall be paid to the Executive at the
option of the Company, either (x) in a lump sum in cash within 30 days of the
Date of Termination or (y) in twelve equal consecutive monthly installments,
with the first installment to be paid within 30 days of the Date of Termination.
Anything in this Agreement to the contrary notwithstanding, the Executive shall
be entitled after the Disability Effective Date to receive disability and other
benefits at least equal to the most favorable of those provided by the Company
and its affiliated companies to disabled peer executives and/or their families
in accordance with such plans, programs, practices and policies relating to
disability, if any, as in effect generally with respect to other peer executives
and their families at any time during the 90-day period immediately preceding
the Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter through the Date of Termination
generally with respect to other peer executives of the Company and its
affiliated companies and their families.

 

(c) Cause. If the Executive’s employment shall be terminated for Cause during
the Employment Period, this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay to the Executive
the Annual Base Salary through the Date of Termination plus the amount of any
compensation previously deferred by the Executive, in each case to the extent
theretofore unpaid. If the Executive terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued
Obligations. In such case, all Accrued Obligations shall be paid to the
Executive at the option of the Company, either (x) in a lump sum in cash within
30 days of the Date of Termination, or (y) in twelve equal consecutive monthly
installments, with the first installment to be paid within 30 days of the Date
of Termination.

 

-9-



--------------------------------------------------------------------------------

(d) Good Reason or Termination Without Cause. If, during the Employment Period,
the Company shall terminate the Executive’s employment other than for Cause or
Disability, or the Executive shall terminate employment under this Agreement for
Good Reason:

 

(i) the Company shall pay to the Executive the aggregate of the following
amounts, such amounts to be payable by the Company in a lump sum in cash within
30 days of the Date of termination.

 

A. All Accrued Obligations; and

 

B. 2.0 times the sum of the Executive’s Annual Base Salary and the higher of
either (i) the average annualized (for any year with respect to which the
Executive has been employed by the Company for less than twelve full months)
bonus paid, or payable but for any deferral to the Executive by the Company and
its affiliated companies under the Company’s deferred compensation arrangements,
in respect of the three years or lesser number of years during which the
Executive has been employed by the Company immediately preceding the Effective
Date, or (ii) the targeted annual bonus payable to the Executive pursuant to the
Company’s Incentive Compensation Plan for the fiscal year in which the Date of
Termination occurs (assuming 100% achievement of the Company performance factor
and 100% achievement of the Executive’s personal performance factor); and

 

C. any guaranteed or targeted long-term incentive bonus that would have been
payable within two years of the Date of Termination; and

 

D. An amount equal to that portion, if any, of the Company’s contribution to the
Executive’s 401(k), savings or other similar individual account plan which is
not vested as of the Date of Termination (the “Unvested Company Contribution”),
plus an amount which when added to the Unvested Company Contribution would be
sufficient after Federal, state and local income taxes (based on the tax returns
filed by the Executive most recently prior to the Date of Termination) to enable
the Executive to net an amount equal to the Unvested Company Contribution; and

 

(ii) the Company shall pay the Executive up to $25,000 for executive
outplacement services utilized by the Executive upon the receipt by the Company
of written receipts or other appropriate documentation; and

 

(iii) for the remainder of the Employment Period, or such longer period as any
plan, program, practice or policy may provide, the Company shall continue
benefits at the Company’s expense to the Executive and, where applicable, the
Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) of this Agreement if the Executive’s employment had not been
terminated in accordance with the most favorable plans, practices, programs or
policies of the Company and its affiliated companies generally applicable to
other peer executives and their families during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect at any time thereafter generally with respect to other peer executives of
the Company and its affiliated companies and their families; provided, however,
that if the Executive becomes employed elsewhere during the Employment Period
and is thereby afforded comparable insurance and welfare benefits to those
described in

 

-10-



--------------------------------------------------------------------------------

Section 4(b)(iv), the Company’s obligation to continue providing the Executive
with such benefits shall cease or be correspondingly reduced, as the case may
be. For purposes of determining eligibility of the Executive for retiree
benefits pursuant to such plans, practices, programs and policies, the Executive
shall be considered to have remained employed until the end of the Employment
Period and to have retired on the last day of such period; and

 

(iv) All outstanding stock options and shares of restricted stock held by the
Executive pursuant to any Company stock option plan, stock option agreement or
restricted stock agreement shall immediately become vested and exercisable as to
all or any part of the shares covered thereby, with the Executive being able to
exercise his stock options within a period of twelve months following the Date
of Termination or such longer period as may be permitted under Executive’s stock
option agreements; and

 

(v) The Company shall make its best efforts to require the surviving,
continuing, successor, or purchasing corporation or parent corporation thereof,
as the case may be (the “Acquiring Corporation”), to either assume the Company’s
rights and obligations under any Company stock option plan, stock option
agreement or restricted stock agreement or substitute for outstanding options or
restricted shares substantially equivalent options or restricted shares of the
Acquiring Corporation’s stock. For this purpose, a stock option or restricted
share shall be deemed assumed if, following the Change in Control, the stock
option or restricted share confers the right to receive in accordance with its
terms and conditions, for each share of Company stock subject to a stock option
agreement or restricted stock agreement immediately prior to the Change in
Control, the consideration (whether stock, cash or other securities or property)
to which a holder of a share of Company stock on the effective date of the
Change in Control was entitled.

 

(vi) If, in the calendar year in which occurs the Date of Termination or in the
immediately preceding calendar year, the Executive had relocated the Executive’s
primary residence from one location (the “Point of Origin”) to its location at
the Date of Termination at the request of the Company, then any relocation
expenses that are actually incurred in the twelve-month period immediately
following the Date of Termination by the Executive in moving the Executive’s
primary residence and personal property to any location shall be reimbursed by
the Company, to the extent such expenses do not exceed the cost of relocating
the Executive’s primary residence and personal property to the Point of Origin,
provided such expenses are substantiated by means of written receipts. The cost
of relocating the Executive’s primary residence and personal property to the
Point of Origin shall be determined by averaging estimates obtained by the
Company in writing from three reputable moving companies, selected by the
Company in good faith. It shall be the obligation of the Executive to notify the
Company in advance of any such relocation so that such estimates may be
obtained.

 

The amounts required to be paid under this Section 6(d) shall be reduced by any
other amount of severance (i.e., relating solely to salary or bonus continuation
or actual or deemed pension or insurance continuation) received by the Executive
upon such termination of employment under any severance plan, policy or
arrangement of the Company applicable to the Executive or a group of employees
of the Company, including the Executive, and applicable without regard to the
occurrence of a Change in Control prior to such termination of employment.

 

-11-



--------------------------------------------------------------------------------

7. No-Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for under this Agreement
be reduced by any compensation or benefits earned by the Executive as the result
of employment by another employer or by retirement benefits.

 

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company or any of its affiliated companies and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any other agreements with the Company or any of its
affiliated companies. Amounts which are vested benefits or which the Executive
is otherwise entitled to receive under any plan, policy, practice or program of
the Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program except as explicitly modified by this Agreement.

 

9. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder, except as
provided in the last sentence of Section 6(d), shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur, including the costs and expenses of any arbitration proceeding, as a
result of any contest (regardless of the outcome thereof) by the Company or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2) of the Internal Revenue Code of
1986, as amended (the “Code”); provided that the Executive’s claim is not
determined by a court of competent jurisdiction or an arbitrator to be frivolous
or otherwise entirely without merit.

 

10. Release. Upon fulfillment of the Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder, the Executive fully and unconditionally releases and discharges all
claims and causes of action which the Executive or his or her heirs, personal
representatives, successors, or assigns ever had, now have, or hereafter may
have against the Company and any of its affiliated companies on account of any
claims and causes of action arising out of or relating to this Agreement, any
other document relating hereto or delivered in connection with the transactions
contemplated hereby.

 

-12-



--------------------------------------------------------------------------------

11. Certain Additional Payments by the Company.

 

(a) Gross-Up Payment Amount. Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any payment or distribution
by the Company to or for the benefit of the Executive, whether paid, payable,
distributed or distributable pursuant to this Agreement or otherwise (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986 (the “Code”) (or any successor provision) or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are collectively referred to in this
Agreement as the “Excise Tax”), then the Executive shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that after the
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payment.

 

(b) Determinations. Subject to the provisions of Section 11(c), all
determinations required to be made under this Section 10, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by an accounting firm of national standing reasonably selected by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations to
both the Company and the Executive within 15 business days of the receipt of
written notice from the Executive that there has been a Payment, or such earlier
time as is requested by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 11, shall be paid by the Company to the Executive
within five business days of the receipt of the Accounting Firm’s determination
and calculations. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the possible uncertainty in
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments will not
have been made by the Company that should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 11(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

 

(c) Internal Revenue Service Claim or Audit. The Executive shall notify the
Company in writing of any claim or audit by the Internal Revenue Service that,
if successful, could reasonably require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten business days after the Executive is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is to be paid. The Executive shall not pay such claim prior to
the expiration of the thirty (30) day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in

 

-13-



--------------------------------------------------------------------------------

writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to the Executive,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section, the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, to the extent permitted by applicable
law, on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled in his sole discretion to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(d) Refunds. If, after receipt by the Executive of an amount advanced by the
Company pursuant to Section 11(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of such Section) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after receipt by the Executive of an amount
advanced by the Company pursuant to Section 11(c), a determination is

 

-14-



--------------------------------------------------------------------------------

made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

 

12. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In addition, to the extent that the Executive is a
party to any other agreement relating to confidential information, inventions or
similar matters with the Company, the Executive shall continue to comply with
the provisions of such agreements. In no event shall an asserted violation of
the provisions of this Section constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.

 

13. Public Announcements. The Executive shall consult with the Company before
issuing any press release or otherwise making any public statement with respect
to the Company or any of its affiliated companies, this Agreement or the
transactions contemplated hereby, and the Executive shall not issue any such
press release or make any such public statement without the prior written
approval of the Company, except as may be required by applicable law, rule or
regulation or any self regulatory agency requirements, in which event the
Company shall have the right to review and comment upon any such press release
or public statement prior to its issuance.

 

14. Entire Agreement; Amendment. This Agreement contains all of the terms agreed
upon between the Executive and the Company with respect to the subject matter
hereof and replaces and supersedes all prior understandings and agreements
(including, without limitation, the Predecessor Agreement) between the Executive
and the Company with respect to the matters contemplated in this Agreement
(except for any understandings or agreements reflected in a separate
non-competition, confidentiality, invention or other similar agreement or
agreements between the Company and the Executive). Without limiting the effect
of the foregoing, the Executive agrees that this Agreement satisfies any rights
he may have had under any prior understanding or agreement (including, without
limitation, the Predecessor Agreement) between the Executive and the Company
with respect to the subject matters described therein. The Executive and the
Company agree that no term, provision or condition of this Agreement shall be
held to be altered, amended, changed or waived in any respect except as
evidenced by written agreement of the Executive and the Company.

 

-15-



--------------------------------------------------------------------------------

15. Arbitration and Equitable Relief.

 

(a) Except as provided in Section 15(d) below, Executive and the Company agree
that to the extent permitted by law, any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof will be
settled by arbitration to be held at a location within 30 miles of the Company’s
principal executive offices in California, in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator will
be final, conclusive and binding on the parties to the arbitration. Judgment may
be entered on the arbitrator’s decision in any court having jurisdiction.

 

(b) The arbitrator will apply California law to the merits of any dispute or
claim, without reference to rules of conflict of law. Executive hereby expressly
consents to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement and/or relating to any arbitration in which the parties are
participants.

 

(c) The Company will pay the direct costs and expenses of the arbitration. The
Company and Executive each will separately pay its counsel fees and expenses;
provided, however, the Company shall reimburse Executive for his reasonable
costs (including without limitation attorneys’ fees) incurred if Executive
succeeds on the merits with respect to a material breach of this Agreement at
any such arbitration, including enforcing any judgment entered on an
arbitrator’s decision.

 

(d) The Company may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary to enforce the provisions of any other employment,
incentive, compensation, stock option or other similar arrangement, without
breach of this arbitration agreement and without abridgement of the powers of
the arbitrator.

 

(e) Nothing contained in this Section 15 shall prevent the Executive and the
Company from settling any dispute by mutual agreement at any time.

 

(f) EXECUTIVE HAS READ AND UNDERSTANDS SECTION 15, WHICH DISCUSSES ARBITRATION.
EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE AGREES TO THE
EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING
TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THIS AGREEMENT.

 

-16-



--------------------------------------------------------------------------------

16. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

17. Miscellaneous

 

(a) Unless otherwise specified, this Agreement shall be governed by and
construed in accordance with the laws of the Sate of Delaware, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

Daryl J. Faulkner

1600 Faraday Avenue

Carlsbad, CA 92008

 

If to the Company:

 

Invitrogen Corporation

1600 Faraday Avenue

Carlsbad, CA 92008

(ATTN: General Counsel)

 

-17-



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof in any particular instance shall not be deemed to be a
waiver of such provision or any other provision thereof.

 

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand and, pursuant
to the authorization from its Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first written
above.

 

       

INVITROGEN CORPORATION

/s/    DARYL J. FAULKNER               By:   /s/    C. ERIC WINZER        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Daryl J. Faulkner          

C. Eric Winzer

Chief Financial Officer

 

-18-